Title: From George Washington to Richard Henderson, 19 June 1788
From: Washington, George
To: Henderson, Richard



Sir,
Mount Vernon June 19th 1788

Your favour of the 5th instant was lodged at my house, while I was absent on a visit to my Mother. I am now taking the earliest opportunity of noticing its contents and those of its Enclosure. Willing as I am to give satisfaction so far as I am able, to every reasonable enquire (and this is certainly not only so, but may be highly important and interesting) I must however, rather deal in general than particular observations: as I think you will be able, from the length of your residence in the country and the extensiveness of your acquaintance with its affairs, to make the

necessary applications and add the proper details. Nor would I choos[e] that my interference in the business should be transmitted, lest, in a malicious world, it might be represented that I was officiously using the arts of seduction to depopulate other countries, for the sake of peopling our own.
In the first place it is a point conceded, that America, under an efficient government, will be the most favorable Country of any in the world for persons of industry and frugality, possessed of a moderate capital, to inhabit. It is also believed that it will not be less advantageous to the happiness of the lowest class of people because of the equal distribution of property the great plenty of unocupied lands, and the facility of procuring the means of subsistance. The scheme of purchasing a good tract of freehold estate and bringing out a number of ableboded men, indented for a certain time appears to be indisputably a rationale one. All the interior arrangements of transferring the property and commencing the establishment you are as well acquainted with, as I can possibly be. It might be considered as a point of more difficulty, to decide upon the place which should be most proper for a settlement. Although, I believe, that Emigrants from other countries to this, who shall be well-disposed and conduct themselves properly, would be treated with equal friendship and kindness in all parts of it; yet in the old settled States, land is so much occupied and the value so much enhanced by the contiguous cultivation, that the price would in general be an objection. The land in western country, or that on the Ohio, like all others, has its advantages and disadvantages. The neighbourhood of the Savages and the difficulty of transportation were the great objections. The danger of the first will soon cease by the strong establishments now taking place—the inconveniencies of the second will be, in a great degree, remidied by opening the internal Navigation. No Colony in America was ever settled under such favorable auspicies as that which has just commenced at the Muskingum Information, property and strength will be its characteristics. I know many of the settlers personally & that there never were men better calculated to promote the wellfare of such a community.
If I was a young man, just preparing to begin the world or if advanced in life, and had a family to make a provision for, I know of no country, where I should rather fix my habitation

than in some part of that region; for which the writer of the quæries seems to have a predilection. he might be informed that his name-sake and distant relation, Genl St Clair, is not only in high repute, but that he is Governor of all the Territory westward of the Ohio and that there is a Gentleman (to wit Mr Joel Barlow) come from New York by The last French Packet, who will be in London in the course of this year and who is authorised to dispose of a very large body of land in that Country. The author of the quæries may then be referred “to the Information for those who would wish to remove to America”: published in Europe in the year 1784, by the great Philosopher Dr Franklin. Short as it is, it contains almost every thing that need to be known on the subject of migrating to this Country. you may find that excellent little Treatise, in “Carey’s American Museum for September 1787.” It is worthy of being republished in Scotland and every other part of Europe.
As to the European Publications respecting the United States, they are commonly very defective. The Abbe Raynale is quite erroneous. Guthrie, though somewhat better informed, is not absolutely correct. There is now “an American Geography preparing for the press by a Mr Morse of New Haven in Connecticut” which, from the pains the Author has taken in travelling through the States and acquiring information from the principal characters in each, will probably be much more exact and useful. of books at present existing, Mr Jefferson’s “Notes on Virginia,” will give the best idea of this part of the Continent to a Foreigner: and the “American Farmer’s Letters”—written by Mr Crevecœur (commonly called Mr St John) the French Consul in New York (who actually resided 20 years as a farmer in that State) will afford a great deal of profitable and amusive Information, respecting the private Life of the Americans; as well as the progress of agriculture, manufactures and arts in their Country. Perhaps the picture he gives, though founded in fact, is in some instances embellished with rather too flattering circumstances—I am &ca

Go. Washington

